          Case 7:18-cv-00160-LSC Document 96 Filed 03/04/19 Page 1 of 4                  FILED
                                                                                2019 Mar-04 PM 07:11
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


                    IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ALABAMA
                             WESTERN DIVISION

 KIMBERLY and JOHN STAPLES,  )
                             )
     Plaintiffs,             )
                             )                       Civil Action No.:
 v.                          )                       7:18-cv-00160-LSC
                             )
 H. WALKER ENTERPRISES, LLC; )
 RENAISSANCE MAN FOOD        )
 SERVICES, LLC; and SIMMONS  )
 PREPARED FOODS, INC.,       )
                             )
     Defendants.             )


DEFENDANTS’ MOTION TO FILE UNDER SEAL CERTAIN PORTIONS
    OF THEIR EVIDENTIARY SUBMISSION IN RESPONSE TO
      PLAINTIFFS’ MOTIONS FOR SUMMARY JUDGMENT

        Defendants H. Walker Enterprises, LLC (“HWE”) and Renaissance Man

Food Services, LLC (“RMFS”), pursuant to the Agreed Protective Order entered on

December 20, 2018 (Dkt. 65) and the Court’s Civil Administrative Procedures,

respectfully move the Court to enter an Order allowing them to file certain portions

of their Evidentiary Submission in response to Plaintiffs Motions for Summary

Judgment under seal.

        The aforementioned Evidentiary Submission includes the deposition exhibits

of Herschel Walker, which contain confidential business and personal information.




ACTIVE 41946427v1
          Case 7:18-cv-00160-LSC Document 96 Filed 03/04/19 Page 2 of 4




HWE and RMFS thus seek to maintain the confidentiality of said information by

requesting that said documents be sealed.

        For the foregoing reasons, HWE and RMFS respectfully move the Court to

enter an order allowing to file certain portions of their Evidentiary Submission in

Response to Plaintiffs’ Motions for Summary Judgment under seal.

        This 4th day of March, 2019.

                                            /s/ Michael J. King
                                            Michael J. King (Pro Hac Vice)
                                            GREENBERG TRAURIG, LLP
                                            3333 Piedmont Road NE
                                            Terminus 200, Suite 2500
                                            Atlanta, Georgia 30305
                                            T: (678) 553-2100
                                            F: (678) 553 2212
                                            kingm@gtlaw.com
                                            Counsel for Defendants
                                            H. Walker Enterprises, LLC
                                            Renaissance Man Food Services, LLC

George Walton Walker, III (WAL097)
THE FINLEY FIRM, P.C.
P.O. Box 3596 (36831)
611 E Glenn Ave.
Auburn, AL 36830
T: (334) 209-6371
F: (334) 209-6373
gwwalker@thefinleyfirm.com




ACTIVE 41946427v1
          Case 7:18-cv-00160-LSC Document 96 Filed 03/04/19 Page 3 of 4




                    IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ALABAMA
                             WESTERN DIVISION

 KIMBERLY and MR. STAPLES,   )
                             )
     Plaintiffs,             )
                             )                     Civil Action No.:
 v.                          )                     7:18-cv-00160-LSC
                             )
 H. WALKER ENTERPRISES, LLC; )
 RENAISSANCE MAN FOOD        )
 SERVICES, LLC; and SIMMONS  )
 PREPARED FOODS, INC.,       )
                             )
     Defendants.


                          CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing DEFENDANTS’ MOTION TO

FILE UNDER SEAL CERTAIN PORTIONS OF THEIR EVIDENTIARY

SUBMISSION           IN   RESPONSE    TO   PLAINTIFFS’      MOTIONS       FOR

SUMMARY JUDGMENT was filed by CM/ECF and served upon counsel of

record by electronic notification:

                                Keri Donald Simms
                           WEBSTER HENRY FIRM, P.C.
                                  Suite 445 East
                             Two Perimeter Park South
                            Birmingham, Alabama 35243
                            Ksimms@websterhenry.com

                                 Talley R. Parker
                              JACKSON LEWIS P.C.

ACTIVE 41946427v1
          Case 7:18-cv-00160-LSC Document 96 Filed 03/04/19 Page 4 of 4




                                    500 N. Akard
                                     Suite 2500
                                  Dallas, TX 75201
                          talley.parker@jacksonlewis.com

                                 Thomas A. Davis
                             JACKSON LEWIS P.C.
                         First Commercial Bank Building
                       800 Shades Creek Parkway, Suite 870
                              Birmingham, AL 35209
                            DavisT@jacksonlewis.com


        This 4th day of March, 2019.


                                         /s/ Michael J. King
                                         Michael J. King (Pro Hac Vice)
                                         GREENBERG TRAURIG, LLP
                                         3333 Piedmont Road NE
                                         Terminus 200, Suite 2500
                                         Atlanta, Georgia 30305
                                         T: (678) 553-2100
                                         F: (678) 553 2212
                                         kingm@gtlaw.com
                                         Counsel for Defendants
                                         H. Walker Enterprises, LLC &
                                         Renaissance Man Food Services, LLC

George Walton Walker, III (WAL097)
THE FINLEY FIRM, P.C.
P.O. Box 3596 (36831)
611 E Glenn Ave.
Auburn, AL 36830
T: (334) 209-6371
F: (334) 209-6373
gwwalker@thefinleyfirm.com



ACTIVE 41946427v1
